DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 9, 11-15 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "An alarm apparatus mounted on a vehicle and configured to output an alarm sound around the vehicle, the alarm apparatus comprising: a signal generation unit configured to generate a second sound wave signal having a frequency that is hardly masked by an environmental sound by applying modulation to a first sound wave signal for outputting an ultrasonic wave; and an alarm sound output device communicably connected with the signal generation unit, the alarm sound output device being configured to output an alarm sound based on the second sound wave signal, wherein the signal generation unit is further configured to generate the second sound wave signal for outputting an audible sound over a period of time, the period of time including (i) a first duration in which a stronger level sound and a weaker level sound of the audible sound are alternately output as a pattern during the first duration, the pattern being output during the first duration for a plurality of repetitions, and the weaker level sound output immediately following the output of the stronger level sound, and (ii) a second duration immediately following the first duration in which no sound is output during the second duration, the second duration is longer 
Prior arts of record fail to disclose “An alarm apparatus mounted on a vehicle and configured to output an alarm sound around the vehicle, the alarm apparatus comprising: a signal generation unit configured to generate a second sound wave signal having a frequency that is hardly masked by an environmental sound by applying modulation to a first sound wave signal for outputting an ultrasonic wave; and an alarm sound output device communicably connected with the signal generation unit, the alarm sound output device being configured to output an alarm sound based on the second sound wave signal, wherein the signal generation unit is further configured to generate the second sound wave signal for outputting an audible sound over a period of time, the period of time including (i) a first duration in which a stronger level sound and a weaker level sound of the audible sound are alternately output as a pattern during the first duration, the pattern being output during the first duration for a plurality of repetitions, and the weaker level sound output immediately following the output of the stronger level sound, and (ii) a second duration immediately following the first duration in which no sound is output during the second duration, the second duration is longer than the first duration, and the period of time for outputting the audible sound repeats at least one time immediately after the end of the second duration.”.  However upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 3-6, 15 and 22 depend on and further limit of independent claim 1, therefore claims 3-6, 15 and 22 are considered allowable for the same reason.
Regarding claim 9, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 9 "An alarming method implemented by at least one processor for an alarm apparatus mounted on a vehicle to output an alarm sound around the vehicle, the alarming method comprising: generating a signal corresponding to a sound wave having a frequency that is hardly masked by an environmental sound by applying modulation to a sound wave signal for outputting an ultrasonic wave; and 3CZB/Application No.: 16/795,407Docket No.: 4041 J-003765-US-CO outputting an alarm sound based on the signal via a speaker, wherein as the signal corresponding to the sound wave signal, a signal for outputting an audible sound over a period of time is generated, the period of time including (i) a first duration in which a stronger level sound and a weaker level sound of the audible sound are alternately output in a pattern during the first duration for a plurality of repetitions, and the weaker level sound output immediately following the output of the stronger level sound, and (ii) a second duration immediately following the first duration in which no sound is output during the second duration, the second duration is longer than the first duration, and the period of time for outputting the audible sound repeats at least one time immediately after the end of the second duration.".
Prior arts of record fail to disclose “An alarming method implemented by at least one processor for an alarm apparatus mounted on a vehicle to output an alarm sound around the vehicle, the alarming method comprising: generating a signal corresponding to a sound wave having a frequency that is hardly masked by an environmental sound by applying modulation to a sound wave signal for outputting an ultrasonic wave; and 3CZB/Application No.: 16/795,407Docket No.: 4041 J-003765-US-CO outputting an alarm sound based on the signal via a speaker, wherein as the signal corresponding to the sound wave signal, a signal for outputting an audible sound over a 
Claims 11-14 depend on and further limit of independent claim 9, therefore claims 11-14 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683